UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8‑K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): April 7, 2017 iRhythm Technologies, Inc. (Exact name of Registrant as specified in its charter) Delaware 0001-37918 20-8149544 (State or other jurisdiction ofincorporation or organization) (Commission File Number) (I.R.S. EmployerIdentification Number) 650 Townsend Street, Suite 500 San Francisco, California 94103 (Address of principal executive office) (Zip Code) (415) 632-5700 (Registrant’s telephone number, including area code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b) Resignation of Director On April 7, 2017, Tiba Aynechi resigned as a member of the Board of Directors of iRhythm Technologies, Inc. and all committees of which she was a member.Dr. Aynechi’s resignation was effective immediately and did not result from any disagreement with the Company on any matter related to the Company’s operations, policies or practices. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. IRHYTHM TECHNOLOGIES, INC. Date: April 11, 2017 By: \s\ Kevin M. King Kevin M. King Chief Executive Officer
